The opinion of the Court was announced by—
Lowe, J.
The District Court in Page County commenced its session in the fall of 1860, on the 17th day of September. On the first day of that month service was made upon the defendants in which they were notified that a petition was then on file in the clerk’s office of the District Court of said county, claiming of them the sum of $400, &c. The record shows, however, that this petition was not filed until four days thereafter, being some twelve days before court.
On the second day of the term the court ordered the cause to be continued until the next term in course, and that the plaintiff have leave to serve new notices on the defendants, which was accordingly done. At the March term the record shows that the defendants moved the court to dismiss the suit for the want of a petition, which was overruled, and a judgment rendered for the amount of the note sued in behalf of the plaintiff, to all which the record as certified to us shows no exceptions or objections. After the clerk’s certificate that the foregoing was a true transcript of the record, there seems to be *597attached to the transcript some papers, and among them a paper purporting to be a bill of exceptions, which is not made a part of the record or certified to in any way, and in this condition of the record there is nothing for us to determine.
John M. Morledge for the appellant — Withrow é Smith with J. J. Barwich for the appellees.
Judgment affirmed.